Case 20-50133-grs         Doc 1229       Filed 08/18/20 Entered 08/18/20 09:52:55                  Desc Main
                                        Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

                                       )
  In re:                               )                  Chapter 11
                                       )
  OGGUSA, Inc., et al.,1               )                  Case No. 20-50133-grs
                                       )
         Debtors.                      )                  (Jointly Administered)
                                       )
                                       )                  Honorable Gregory R. Schaaf
 ______________________________________)


                       STIPULATION AND AGREED ORDER
              REGARDING OBJECTIONS TO MOTION TO AMEND OR ALTER


         OGGUSA, Inc. f/k/a GenCanna Global USA, Inc. and its affiliated debtors and debtors in

 possession (collectively, the “Debtors”) and Oracle America, Inc. (“Oracle”) having agreed to

 extend the period within which to object to the Motion to Alter or Amend [Docket No. 949] (the

 “Motion”) filed by Oracle which is currently set to expire on August 17, 2020 at 5:00 PM.

 (Eastern):

         IT IS HEREBY ORDERED THAT:

         1.      The period within which to object to the Motion is extended to August 19, 2020 at

 5:00 PM. (Eastern).




 1
           The Debtors in these chapter 11 bankruptcy cases are (with the last four digits of their federal tax
 identification numbers in parentheses): OGGUSA, Inc. (0251); OGG, Inc. (N/A); and Hemp Kentucky, LLC (0816).
     Case 20-50133-grs         Doc 1229       Filed 08/18/20 Entered 08/18/20 09:52:55                   Desc Main
                                             Document      Page 2 of 2


                TENDERED BY:

                 /s/ James R. Irving                        Michael J. Barrie (admitted pro hac vice)
                 James R. Irving                            Gregory Werkheiser (admitted pro hac vice)
                 April A. Wimberg                           William Alleman (admitted pro hac vice)
                 Christopher B. Madden                      BENESCH, FRIEDLANDER, COPLAN, &
                 DENTONS BINGHAM GREENEBAUM LLP             ARONOFF LLP
                 3500 PNC Tower                             222 Delaware Avenue, Suite 801
                 101 South Fifth Street                     Wilmington, DE 19801
                 Louisville, Kentucky 40202                 Telephone: (302) 442-7010 Phone
                 Telephone:     (502) 587-3606              E-mail:      mbarrie@beneschlaw.com
                 Facsimile:     (502) 540-2215                           gwerkheiser@beneschlaw.com
                 E-mail:        james.irving@dentons.com                 walleman@beneschlaw.com
                                april.wimberg@dentons.com
                                chris.madden@dentons.com    -and-

                 Counsel for the Debtors                    Elliot M. Smith (admitted pro hac vice)
                                                            BENESCH, FRIEDLANDER, COPLAN, &
                                                            ARONOFF LLP
                                                            200 Public Square, Suite 2300
                                                            Cleveland, OH 44114
                                                            Telephone:     (216) 363-4500
                                                            E-mail:        esmith@beneschlaw.com

                                                            Counsel for the Debtors
                SEEN AND AGREED TO:

                /s/ Michael Myers
                Michael Myers
                BUCHALTER
                55 Second Street, Suite 1700
                San Francisco, CA 94105
                Telephone: (415) 227-3530
                E-mail:       mmyers@buchalter.com

                Counsel for Oracle America, Inc.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                            Signed By:
                                                            Gregory R. Schaaf
                                                            Bankruptcy Judge
                                                            Dated: Tuesday, August 18, 2020
                                                            (grs)
